DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the amendment filed on 10/25/21. In view of the amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by amended claim. Claims 1, 3, 6, 8,9, 11-13, 22, 24, 25, 27, 29-32,34 and 36-38 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.    The following is an examiner's statement of reasons for allowance:

The prior art of record such Nguyen ‘176 discloses Nguyen teaches a gaze point estimation processing apparatus (see abstract, figs. 1-7 and p[0001,0012,0042] comprising: a storage (67 or 621) configured to store a neural network as a gaze point estimation model generated through learning based on an image for learning and information relating to a first gaze point with respect to the image for learning (reads on fig. 6 and p[0003,0004,0037, 0063, 0069], the mapping (6213) is performed using multi-layer neural network as described in p[0004] is estimated using a machine language algorithm); and one or more first processors (61) configured to estimate information relating to a second gaze point with respect to an image for estimation from the image for estimation using the gaze point estimation model (reads on p[0037 and 0070], as second position of the gaze is used to estimate the gaze using the model of fig. 4). However, prior art of record does not teach or suggest “one or more processors to        estimate information relating to a gaze point with respect to an image for estimation from the image for estimation using the neural network without inputting eye tracking information of a viewer of the image for estimation to the neural network, 
wherein the information relating to the gaze point includes information relating to a probability that a pixel within the image for estimation is the gaze point.”, as recited by some independent claims. In another embodiment, prior art of record does not teach or suggest   an image indicating relating to a probability that a pixel within the target image is a gaze point estimated by the neural network without inputting eye tracking information of a viewer of the target image to the neural network, and selecting, by the one or more processors, the neural network from a plurality of neural networks for different attributes of viewers, based on an attribute of the viewer of the target image, wherein the generated image is at least one of heat map, a contour map or three-dimensional graph, as recited by other independent claims.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434. The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571 -272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
January 11, 2022